Fourth Court of Appeals
                                       San Antonio, Texas
                                             February 3, 2021

                                          No. 04-20-00403-CV

                                  IN RE EUGENIO VILLARREAL

                                    Original Mandamus Proceeding 1

                                                 ORDER

       On August 12, 2020, relator filed a petition for writ of mandamus and motion for temporary
stay. After considering the petition, response, reply, and sur-reply, this court concludes relator did
not show he is entitled to the relief sought. Accordingly, the petition for writ of mandamus is
denied and the stay granted by this court on August 13, 2020 is lifted. See TEX. R. APP. P. 52.8(a).

        It is so ORDERED on February 3, 2021.



                                                      _________________________________
                                                      Liza A. Rodriguez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of February, 2021.

                                                      _____________________________
                                                      Michael A. Cruz, Clerk of Court




1
 This proceeding arises out of Cause No. 2016-CVT-000921-D3, styled Tina Botello v. Eugenio Villarreal, in the
341st Judicial District Court, Webb County, Texas, the Honorable Rebecca Palomo presiding.